Citation Nr: 1102360	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a total right knee 
arthroplasty with looseness and ligament laxity, currently 
evaluated at 40 percent disabling, to include consideration of 
whether a total disability rating based on individual 
unemployability (TDIU) is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1969.  

This matter comes before the Board of the Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision in which 
the RO assigned a 40 percent rating for the Veteran's right knee 
condition effective August 10, 2006.  The Veteran perfected a 
timely appeal.  

The Veteran testified at a January 2010 video conference hearing 
before the undersigned Veterans Law Judge.  A copy of that 
hearing transcript has been reviewed and associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the Veteran's March 2010 VA examination, the Veteran indicated 
that he would be seen in the orthopedics department in July 2010 
for his annual checkup by the orthopedic doctor and would have 
updated x-rays taken.  Those records have not been associated 
with the Veteran's claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO 
must obtain all outstanding pertinent medical records, 
specifically, the July 2010 orthopedic department records and x-
ray results, following the procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from Federal facilities.  

In addition, an August 2010 private treatment record indicates 
that the Veteran was seen previously in 2007 by Dr. Sotereanos.  
Apparently there was discussion at that time regarding possible 
revision total knee replacement surgery in 2008 but that was not 
performed.  The claims file does not contain these records.  

Also, at the Veteran's January 2010 Board hearing, the Veteran 
indicated that he was seen in approximately 2006 by Dr. DeMeo at 
the Allegheny General Hospital.  The claims file does contain 
records from the Allegheny General Hospital but none of the 
records pertain to treatment of the right knee.  

When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, VA should request that the Veteran provide 
authorization to enable it to obtain additional private medical 
records, to include outstanding copies of records from (1) Dr. 
Sotereanos and from (2) Dr. DeMeo at the Allegheny General 
Hospital.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

At an August 2010 private orthopedic appointment, the Veteran 
reported that he was unable to work because of his knee pain.  As 
such, the TDIU aspect of the Veteran's claim must be remanded for 
further development, to include consideration as to whether a VA 
examination is necessary in order to adjudicate the claim.  See 
38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 
Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).
Given this determination, the Board also finds that the RO must 
consider whether the evidence presents such an exceptional or 
unusual disability picture requiring that the case be forwarded 
to the Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for consideration of the 
assignment of extraschedular ratings.  This referral is required 
because it is not permissible for the Board, in the first 
instance, to consider the assignment of an extraschedular rating. 
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
extraschedular consideration under the provisions of 38 C.F.R. § 
3.321(b)(1) and 38 C.F.R. § 4.16(b).  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  Upon remand, the 
Veteran must be informed of the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), as well as 
for a claim for a TDIU under 38 C.F.R. § 4.16(b);and permitted 
the full opportunity to supplement the record as desired.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the 
elements of a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), as well 
as for a claim for a TDIU under 38 C.F.R. § 
4.16(b);and permit him the full opportunity 
to supplement the record as desired.  Any 
additional development should be undertaken 
as necessary.  

2.  The RO should obtain all outstanding 
records of evaluation and/or treatment of the 
Veteran from the Pittsburg VA medical center.  
Specifically, records from the Veteran's July 
2010 orthopedic department appointment and x-
ray results should be requested.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's right knee disability, which are 
not currently associated with the Veteran's 
claims file should be requested.  
Specifically, records from a 2007 appointment 
with Dr. Sotereanos and records from 2006 
with Dr. DeMeo at the Allegheny General 
Hospital should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect should 
be included in the claims file.  

4.  Following the completion of the above 
development, the RO must determine whether 
the Veteran's case should be forwarded to the 
Under Secretary for Benefits, or the Director 
of the Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for his service- 
connected right total knee arthroplasty with 
looseness and ligament laxity.  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claims, in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
rating assigned for the Veteran's right knee 
disability should include consideration of 
whether staged ratings, pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (a 
claimant may experience multiple distinct 
degrees of disability that might result in 
different levels of compensation from the 
time the increased rating claim was filed 
until a final decision is made) are 
appropriate and should also consider whether 
an exatrschedular rating is warranted.  In 
addition, the RO must adjudicate the TDIU 
aspect of his increased rating claim.  

If the benefits sought are not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them time to respond to it 
before returning the case to the Board for 
further appellate consideration

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


